Title: To George Washington from Robert Morris, 20 August 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir,
                     Office of Finance 20th August 1782.
                  
                  The Contractor’s Accounts both for West Point and the moving Army for the Month of July amount by their State to the Sum of Forty seven Thousand Dollars; of this I have already paid about Twenty five Thousand.  I have taken Arrangements for Payment of Ten thousand at Morristown, and I am to request that from the Monies payable to your Excellency in the Manner I mentioned in a former Letter you would pay them Twelve thousand Dollars.  These several Sums will amount to the whole of what is due to them, but I have not stopped here: I gave them in the middle of July Twenty Thousand Dollars in Orders on Mr Swanwick.  In the Begining of August Ten thousand more, and now Twenty thousand more, making in the whole Fifty thousand Dollars.  The Money for these Notes I doubt not they will readily obtain, and of Course I must be considered from that Time as so much in Advance for them.  I hope therefore that we shall have no Complaints from that Quarter again.  These Notes form an Anticipation of the Taxes, and it is not by any Means a considerable One, for with the Exception of some small Sums not worth mentioning, it consists of Forty five Thousand to the Quarter Master General, Twenty Thousand to Mr Langdon for the Ship America, and the Fifty Thousand just mentioned. I expect the Payment of them from New York and the States Eastward of it; and I hope that the greater part of this Money must be already collected from the People.  I have given Colonel Charles Stewart Orders to the Amount of Three thousand five hundred Dollars, and I am to request that your Excellency would transmit to Mr Duer the Sum of Five thousand Dollars, and to me his Receipt for them.  Whatever may remain in your Hands after paying the two Sums of Five and Twelve thousand Dollars, you will be so kind as to invest in the Purchase of my Orders on Mr Swanwick from such of the Persons already mentioned as you may think it most useful to possess of the Specie in that Way.  I have the Honor to be Your Excellency’s most obedient and most humble Servant
                  
                     Robt Morris
                  
               